RobiNSON, Judge,

(dissenting):

The syllabus.of the majority opinion begins by speaking of two permissible constructions of a statute. To my mind there is but one permissible construction of the statute involved in these cases. That statute is too plain for any other construction than that plainly breathed by its words. It establishes the standard of “equity and fairness” which the legislature deemed right. The construction plainly imported by its terms leads to “no unjust or absurd results”, but to results which the proper lawmakers considered just.
That courts may take judicial notice of matters of common knowledge and current history, as is asserted by the majority, all will concede. But the majority opinion for the working out of its conclusions, ignores the plain and ordinarily accepted meaning of the statute and in place thereof takes judicial notice of some things by no means of common knowledge and current history. For instance, it is not a matter of common knowledge and current history that the Republican party in the general election of 1912 received a larger number of votes' than did the Progressive party. On the other hand, it has all along been known and conceded that'the fact was otherwise. Nor is it a matter of common knowledge and current history that those who voted the Progressive column in that election were so largely Republicans as to make the result other than what the ballots themselves indicated. The ballots tell the result of an election. Never before has any other criterion been recognized, either legally or generally. It is no doubt true, though the fact is not judicially established in these proceedings, that Republicans did vote the Progressive column in the election of 1912. But how many Republicans voted it? And how do we know the sentiments and allegiance of those voting the Progressive column at the *723time they voted it, other than by their choice of that column? Did the Legislature intend us to speculate on all this nearly two years after the voting? Or did it intend us to take the actual returns of the last election as the declaration of the number that made up the Progressive party strength in that election? In reason, certainty, and fairness it intended the election returns to control, just as it has stipulated by the. statute.
The majority opinion, bound by our decisions in Morris v. Ballot Com., 71 W. Va. 180, and Stewart v. Ballot Com., 71 W. Va. 246, admits the existence of the Progressive party. It goes further and admits that the Progressive party in the election of 1912 received more than three per cent of the votes polled in the State and in each of the counties of Cabell, Braxton, and Marion. This is a clear admission that the Progressive party did have a state ticket and did have county tickets, notwithstanding its glaring inconsistency with the inference to be observed all through the majority writing that the state and county tickets on the Progressive column of-the ballot were so much of .right and title to the Republican party that when a voter voted that column, he did not vote the Progressive ticket except for presidential electors. How does the majority judicially know that the Progressive party cast three per cent of the vote and thereby obtained a legal status to nominate by conventions and primary elections for congressional, state, and county officers, except by the election returns? If the election returns may be looked to in order to ascertain a legal status- for a method of nomination why may they not be looked to for the purpose of ascertaining the legal status for the right to have registrars and other election officers appointed? If the theory of the majority that there was no rivalry and test between the Republican party and the Progressive party other than as to electors for the Presidency is sound, how can it figure out that there was rivalry and test to the extent of three per cent of the vote? If the Republican tickets, nominated so as legally to have a place in the Progressive column, were not the tickets of the Progressive party, it would seem that the Progressive party should be conceded no votes other than for the Presidency. Reference *724to all this is made-simply to show how the speculation which the majority opinion uses for finding a standard for legal status runs random. The fixed and certain criterion of the election returns which the statute directs and intends us to employ should not be substitued for any such uncertain method. To substitute the measure prescribed by the people through the Legislature by a measure of the court’s own making, is beyond the legitimate province of the court. In the language of Lord Bacon: “Judges ought to remember that their office is jus dicere, and not jus dare; to interpret law, and not to make law. ’ ’
It may be true, as the majority opinion infers, that the Progressive party is not as strong now as it was in the election of 1912. Certainly there is no proof before us on that point.' Nor has the present strength of the Progressive party anything to do with its right to the appointment of registrars. “The temporary character of the Progressive vote”, as the majority opinion calls it, is not a .factor. That party by the statute may point to its vote in the last election for the basis of its right to the appointment of registrars, whatever its strength may be at present. In the coming election it may lose the legal status it obtained in the last election, but until that happens the status it acquired in the last election stands for the test of its right.
The majority assert that the courts and administrative bodies in the inquiry as to party status are not limited to the returns of the preceding election. In other words, an election contest may be instituted and carried on two years after the returns are canvassed and settled. It is not ordinarily so. No one reasonably can believe that the Legislature intended such an anomalous thing. Certain it is that the statute has not a word that indicates in the slightest degree that such a thing was intended. But the majority do not merely stop with providing for such a late contest of an election. For the purpose of such contest, they establish a new rule of evidence. And the rule which they establish is in absolute derogation of a rule of the common law in relation to proof. We have always been told that common law rules should prevail until changed by statute. Yet the majority *725say that a new political party, though prima facie entitled by the returns of an election to a leading position over an old party, carries the burden of proof of its ascendency. Ordinarily the rule of evidence is just the other way. What word of the statute changes it? None. "Why put the burden of proof on the party which has a prima facie lead by the election returns? It is not so in other election contests. Nor is it a reasonable and fair rule. It is not to be presumed that the lawmakers intended to establish it; certainly they would have said so if they did so intend.
That there was no substantial test of strength between the Republican and the Progressive parties in the last election is another theory of the majority. Yet each of these parties had a column representing it on the official ballot. That the Progressive party had such a column on the ballot is full evidence of its recognition and existence as a legal entity. By its column on the ballot it was represented in the election. Those who cast their votes with that column, cast their votes with the Progressive party. What other meaning can the law give their act? A Republican who at a single election votes the Democratic column easts his vote for the time being with the Democratic party. The latter party is entitled to it in the returns as an element of its strength and ascendency, though it was cast by a Republican. Can it be at all different as to the Progressive party, though the votes cast for it may have been largely cast by Republicans? The legal entity of the Progressive party, represented by a column on the official ballot which the law gives it, has just such strength in an election as the number of votes cast through the column which represents the entity. If by any arrangement or argument it is fortunate enough to have its strength enhanced by votes from members of another party, it is certainly entitled to the enhancement. Has it not always been so understood? Wherein did the Legislature indicate that this common understanding was not to continue in the matter of comparing the strength of one party with that of another? Judge PofeeN-barger himself, in writing Peyton v. Holley, 78 S. E. 666, so understood it.
That the candidates on the Progressive column were the *726same as those on the Republican column does not alter the case. There is no law against men being the nominees of two political parties at the same time. The candidates on .the Progressive column were the nominees of that party, representing it in the election for the acquirement of party strength, otherwise their names could not through the law have obtained place in the column. The official ballot showed that the Progressive party had legal candidates representing it, for every office to be voted for. The strength of that party is evidenced by the votes cast for the candidates who represented it by their names on the ballot. Though the same names also represented the Republican party by their places in a distinct and different column, yet when a voter chose the names on the ballot wherein they legally stood for the Progressive party, and not where they stood as representing the Republican party, he gave strength to the Progressive party because he voted for the -candidates legally representing it. That there was a clear cut 'test of strength between the two parties is quite as certain as if the names of the candidates on the two tickets had been different. The names were only the same as individuals; they were different as to party representation.
For a moment let us look to the words of the statute for verification of their plain meaning. It says that the county court of each county in this state shall “appoint for each voting precinct in their county, two competent persons as registrars, one each from the political parties which at the last preceding election cast the highest number of votes in the county in which the election is to bé held.” Code 1913, ch. 3, sec. 98al. How is the county court to say what parties east the highest number of votes in the county at the last preceding election? Certainly by the returns of that election. Under the law, it canvassed the returns of the last preceding election. By its canvassing it knows which of the parties received the highest number of votes. Clearly to those returns the statute means for it to turn. Turning there it can tell definitely and certainly what the strength of each party is; turning elsewhere it can only wander into fields of uncertainty and party bias. Are we to assume that the Legislature meant *727tbe wide range of the latter and not the fixed standard of the former? We must give to our lawmakers better presumption than that they intended uncertainty and opportunity for partiality, as against certainty by an ascertained and fixed standard of fairness. -The election returns in the counties involved in these proceedings, in the election of 1912, showed that the Progressive party acquired a lead over the Republican party, by votes for the nominees legally representing it on the official ballot. .Why deny it what it legally acquired? Right wrongs no man. The door which the decision of the majority opens lets in for the future partisan unsettling of election returns long after they have been canvassed and are supposed to be settled.
While I concurred in awarding the writ of mandamus in the Marion County case, it was certainly not because of any view expressed in the majority opinion. In that county the last preceding election was not the election of 1912, but the congressional election held in 1913 for the first district. In the latter election the Republican party recovered in that county the leading status which it had lost in the election of 1912 and is entitled to the appointment of registrars under the terms of the statute.. This statute as to the appointment of registrars says the highest number of votes in the county, at the last preceding election. It localizes the territory for the determination of the party strength, and looks only to'the strength of a party in the county. That would seem to account for its not using the word “general” before the word election. The Legislature most evidently meant in this instance the highest number of votes at the last preceding election covering the county. A congressional election is such an election. It is a fair test of county party strength. In any event the lawmakers saw fit to make this statute unquestionably of different import from that of the sections relating to the appointment of challengers and ballot commissioners, where the party strength in the State at the last preceding general election is made the test. They saw fit to make a local test for the appointment of registrars like that which they made by the section for the appointment of precinct election commissioners. They deemed county test proper for the *728appointment of registrars, and a magisterial district test proper for the appointment of precinct election commissioners. We should take the ordinary import of the words used by the lawmakers and follow the same accordingly.
Some cases from other jurisdictions, are referred to in the .majority opinion. To any discriminating reader of those ■cases, it is submitted that they lend no justification to the majority’s conclusions.